                                                                     Electronically Filed
                 Case 2:19-cv-00262-DCN Document 1-2 Filed 07/09/19 Page   1 of
                                                                     6/7/2019      4 AM
                                                                               11:06
                                                                                                First Judicial District, Kootenai County
                                                                                                Jim Brannon, Clerk of the Court
                                                                                                By: Patty Ratliff, Deputy Clerk


  MARK       J.   KING,       IV,   ISB #9047
  CRAIG SWAPP & ASSOCIATES
  16201 E. Indiana Avenue, Suite 1900
  Spokane Valley,             WA 99216
  Telephone: (509) 252-5037
  Facsimile: (509) 252-5038
 Attorneys for Plaintiff



                         IN   THE DISTRICT COURT OF THE FIRST JUDICIAL DISTRICT

                 OF THE STATE OF IDAHO, IN AND FOR THE COUNTY OF KOOTENAI


   ERIC     A.    COX,
                                                                           Case No.   CV28-19-4155
                                             Plaintiff,


   V.
                                                                          CIVIL   COMPLAINT

  RYAN G. MANCHESTER,                      C.R.                           Filing Fee: $221.00

  ENGLAND,               INC., and    DOES   I-V unknown
  parties,

                                            Defendants.


           COMES NOW                 the Plaintiff,   ERIC   A.   COX, by and   through his attorneys 0f record,

MARK        J.   KING, IV of the law ofﬁces of CRAIG               SWAPP & ASSOCIATES,          and complains and

alleges against Defendants as follows:



                                                      GENERAL FACTS


           At    all   times material hereto, Plaintiff,     ERIC A.   COX (hereinafter ”Plaintiff”) was a
resident 0f Kootenai County, Idaho.




           At    all   times material hereto, Defendant       RYAN G. MANCHESTER was a resident of
Lafayette Parish, Louisiana.




                                                                                   Mitchell, John T.
Civil   Complaint      - 1
                   Case 2:19-cv-00262-DCN Document 1-2 Filed 07/09/19 Page 2 of 4




                                                                        III.



               Defendant C.R.              ENGLAND, INC.           at all   times relevant was a corporation licensed with

 the    Utah Secretary of State and licensed                  to   d0 business     in the State   of Idaho.

                                                                        IV.

              The    true        names 0f Does        I— V are unknown.          Each of the Doe Defendants may be

 responsible in               some manner      for the acts and omissions alleged herein,            and each   is   the agent and

 employee of the                 others.   Plaintiff will   move    the Court to allow     amendment     if they     become

 known.

                                                                        V.

              At   all       times pertinent, defendant       RYAN G. MANCHESTER was operating a motor
vehicle registered and                 owned by Defendant C.R. ENGLAND, INC.

                                                                       VI.

              Upon       information and belief,          at all   times pertinent to the allegations in this lawsuit,

Defendant          RYAN G. MANCHESTER was acting within the course and scope of his
employment with Defendant C.R.                         ENGLAND,         INC.     As   such, Defendant C.R.      ENGLAND,
INC.     is   responsible for the acts and/or omissions, including any negligent conduct of Defendant

RYAN G. MANCHESTER as                            it   pertains t0 the allegations of this lawsuit.


                                                                       VII.


              This Court has subject matter jurisdiction in this action and the damages herein will be in

excess of $10,000.00.

                                                                      VIII.


              This court has personal jurisdiction over the above                     named Defendants pursuant to         I.   C.


Sec. 5-514.


                                                                       IX.

              On   or about July 6, 2017, Plaintiff                  was operating a motor vehicle eastbound 0n                  1-90

preparing to tow a disabled vehicle on the #14 on—ramp in Coeur d’Alene, Kootenai County,




Civil   Complaint        ~   2
              Case 2:19-cv-00262-DCN Document 1-2 Filed 07/09/19 Page 3 of 4




  Idaho.      At or near the same time, Defendant                 RYAN      G.   MANCHESTER       was    driving a semi

  tractor trailer           eastbound on 1-90 near milepost 14 in Coeur d’Alene, Kootenai County, Idaho.

  As     the defendant        was   traveling past Plaintiff‘s vehicle he crossed over into the        on ramp lane        side

  swiping Plaintiff’s vehicle within his lane of travel.


                                                                 X.

            Defendant had a duty to operate his vehicle in a safe and lawﬁll manner.                    He   breached

  that duty   by    failing t0 control his vehicle, driving inattentively, failure t0        keep a proper lookout,

  and maintain his lane of travel, as well as other              failures t0 use reasonable care in the operation          of

 his vehicle to be determined.                Defendant was cited for a Violation of Idaho Code Section 49-

 637, failure to use designated lane of travel.


                                                                XI.
            This violation of the law by the Defendant constitute negligence per                se.



                                      INJURIES        AND MEDICAL TREATMENT
                                                               XII.

            Plaintiff suffered physical injuries as a result          of the collision, the same having been

 directly   and proximately caused by the negligence of Defendants.

                                                              XIII.

           Plaintiff has incurred          and may continue     to incur   expenses for medical and related care.

                                                              XIV.

           Plaintiff has incurred special, incidental           and consequential damages and         may continue     to

incur such     damages due          to   expenses from medical and related care and associated expenses.

                                                              XV.

           Further, Plaintiff has suffered general           damages   in   an amount according   to   proof at   trial,


and consistent with the demand               letter   submitted t0 the Defendant’s representatives on 0r about

January 16, 2019.




Civil   Complaint   -   3
                 Case 2:19-cv-00262-DCN Document 1-2 Filed 07/09/19 Page 4 of 4




                                                   COSTS AND ATTORNEY FEES
                                                                  XVI.

            Reasonable costs are sought pursuant to Idaho law and rules of procedure.

                                                               DEFAULT
                                                                  XVII.

            A reasonable amount of attorney fees therefore in the event of default is two thousand
 ﬁve hundred            dollars ($2,500.00) or one-third of the           amount recovered, whichever         is   greater. In


 the event this matter            is       contested, Plaintiff should be awarded such other and further reasonable

 amount      for attorney fees              by the Court according   to Idaho law.


            WHEREFORE,                     Plaintiff prays the Court as follows:


            1.              For compensatory damages for physical injuries sustained by the Plaintiff for

 medical and related care;

            2.           For compensatory damages for             all special,   incidental   and consequential damages

 allowed pursuant to law;

           3.            For compensatory damages for the Plaintiff regarding                  all   general damages

available pursuant to law;


           4.            For costs and reasonable attorney fees incurred herein; and

           5.            For such other and further relief as the Court deems just to which Plaintiff is

entitled.


           DATED this
                                       l




                                             day of   =   SM         ,
                                                                         2019.

                                                                          CRAIG SWAPP & ASSOCIATES



                                                                                  MARK    J.   KING,     1V, is—B#9047
                                                                                  Attorneys for Plaintiff




Civil   Complaint   -   4
